Citation Nr: 0109208	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-07 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1997, for dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971, and from April 1986 to May 1990.  He died in February 
1996.  The appellant is his widowed spouse.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died in February 1996, at the age of 47.  The 
immediate cause of death was listed as cardiac arrest.  
Hypertension was listed as a significant condition 
contributing to death.

3.  The veteran had no adjudicated service-connected 
disabilities during his lifetime.

4.  In March 1996, the appellant filed an Application for 
Burial Benefits (VA Form 21-530) with the RO in Seattle, 
Washington.  At that time, she checked the box indicating 
that she was not claiming that the cause of the veteran's 
death was due to service.

5.  The RO received the appellant's claim of entitlement to 
DIC benefits on December 19, 1997.

6.  In a September 1998 rating decision, the RO granted 
entitlement to DIC benefits, effective April 1, 1998.

7.  In November 1999, the RO assigned a December 19, 1997, 
effective date for the grant of DIC benefits with payment 
commencing January 1, 1998, the first day of the month 
following the receipt of the formal claim for DIC benefits.

8.  The record does not demonstrate that any other 
correspondence or evidence that may be construed as an 
earlier claim for DIC benefits was received by the RO.


CONCLUSION OF LAW

The criteria for an effective date prior to December 19, 
1997, for the grant of DIC benefits have not been met.  
38 U.S.C.A. §§ 5107(b), 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A death certificate discloses that the veteran died at age 47 
in February 1996.  The immediate cause of death was listed as 
cardiac arrest.  Hypertension was listed as a significant 
condition contributing to death.  According to a February 
1996 autopsy report, the heart showed a surgical absence of 
aortic and pulmonic valves with extensive areas of previous 
remote myocardial infarction identified.  The coronary 
arteries showed moderate to severe atherosclerotic disease 
and the aortic valve and conduit showed atheromatous changes.

At the time of the veteran's death, service connection was 
not in effect for any disability.

In March 1996, the appellant filed an Application for Burial 
Benefits (VA Form 21-530) with the RO in Seattle, Washington.  
At that time, she checked the box indicating that she was not 
claiming that the cause of the veteran's death was due to 
service.  The RO denied this claim later that month.

On December 19, 1997, the appellant filed an Application for 
Dependency and Indemnity Compensation or Death Pension by a 
Widow or Child (VA Form 21-534) with the RO in Oakland, 
California.  The appellant filed a second VA Form 21-534 with 
the Seattle RO in March 1998.  In March 1998, the appellant 
stated that the "ORIGNAL CLAIM" had been submitted on 
December 3, 1997, and received at the RO on December 19, 
1997.

In a September 1998 rating decision, the Seattle RO granted 
entitlement to DIC benefits, effective April 1, 1998.  That 
decision was based on service medical records showing 
treatment for elevated blood pressure and the findings during 
the February 1996 autopsy.

In November 1998, the appellant filed a notice of 
disagreement (NOD) with the April 1998 effective date 
assigned by the RO.  She noted that she initially filed her 
DIC claim with the Oakland RO in December 1997, and requested 
an effective date in February 1996, the month the veteran 
died.

Later that month, the appellant submitted another Application 
for Burial Benefits to the Oakland RO.  The RO authorized 
payment of a burial allowance in November 1998, and granted a 
January 1, 1998, effective date for the appellant's DIC 
benefits the following month.

In February 1999 correspondence, the appellant maintained 
that a February 1996 effective date was warranted for the 
grant of DIC benefits.  She explained that she did not submit 
a DIC claim until December 1997, because she was not advised 
of her potential entitlement to these benefits when she filed 
her claim for burial benefits in March 1996.

In November 1999, the Seattle RO concluded that a December 
19, 1997, effective date was appropriate.  The appellant 
submitted a substantive appeal (VA Form 9) in January 2000, 
perfecting her appeal to the Board.

In a November 2000 Informal Hearing Presentation, the 
veteran's representative asserted that the RO should have 
provided the appellant a VA Form 21-534 when she filed her 
claim for burial benefits in March 1996, and maintained that 
the appropriate effective date for the grant of DIC benefits 
was the day after the veteran's death in February 1996.

Analysis

Under VA regulations, a veteran's death will be considered 
service connected where a "service-connected disability" 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2000).  Upon receipt of the notice of 
death of a veteran, it is mandated that the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has "apparent" entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 C.F.R. § 3.150(b) (2000); See also 
38 U.S.C.A. § 7722 (West 1991).

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).

The regulation which governs informal claims, 38 C.F.R. § 
3.155(a) (2000), provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See Quarles v. Derwinski, 3 
Vet. App. 129, 136 (1992); Crawford v. Brown, 5 Vet. App. 33, 
35 (1993); see also Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992) (the regulation does not require the claimant to 
identify specifically the benefit being sought, the correct 
query was whether any communication or action by the claimant 
evidenced a belief by the claimant that he or she was 
entitled to benefits).

Payment of monetary benefits based on an original claim for 
DIC may not be made for any period prior to the first day of 
the calendar month following the month in which the award 
became effective.  38 C.F.R. § 3.31 (2000).

At the outset, the Board notes that an application for burial 
benefits may not be construed as either a formal or informal 
application for DIC benefits.  In Shields v. Brown, 8 Vet. 
App. 346 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that an application for burial 
benefits was not, in and of itself, an application for DIC 
benefits.  The Court explained that an application for burial 
benefits "may not be construed as an informal claim for DIC 
benefits" pursuant to 38 C.F.R. § 3.155 because the 
appellant did not identify DIC benefits as among the benefits 
being sought.  The Court also referenced one of its earlier 
decisions in which it was held that an application for burial 
benefits should not be deemed an application for DIC 
benefits, Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  

When the appellant in this case filed the March 1996 
application for burial benefits, she specifically noted that 
she was not claiming that the cause of the veteran's death 
was due to service.  Consequently, the March 1996 application 
is not deemed to constitute an informal claim for DIC 
benefits.  See also Stewart v. Brown, 10 Vet. App. 15 (1997).

The Board has considered the appellant's contention that she 
was not given enough information to file a claim of DIC 
benefits before December 19, 1997.  However, the Board must 
note that the RO at that time was itself not aware that the 
veteran's death was due to a service-connected condition.  At 
the time of his death, the veteran was service connected for 
no disability and medical evidence at that time did not 
clearly indicate any association between his death and his 
service.  Consequently, it was not "apparent" to the RO 
following the veteran's death that they should assist her in 
filing a DIC claim.  The evidence, even at this time, is 
unclear regarding whether the veteran's death was actually 
caused by his service.

The Board has carefully reviewed the claims folder, but finds 
no indication that any claim for DIC benefits was received 
prior to December 19, 1997.  As noted above, the record shows 
the receipt of an application for burial benefits in March 
1996.  However, nowhere on this application did the appellant 
indicate that she was filing a claim for DIC benefits, or 
believed that her husband's death was service-connected.  In 
fact, she reported that she was not claiming that the cause 
of the veteran's death was due to service.  Because there is 
nothing in this document which can reasonably be construed as 
showing an intent to apply for DIC benefits, there is no 
basis for a finding that the March 1996 application for 
burial benefits constituted an informal claim for DIC 
benefits.  See 38 C.F.R. § 3.155.

As noted above, once notice of the death of a veteran is 
received, the VA is charged with the duty to furnish an 
"appropriate" application form for DIC benefits to any 
dependent of a veteran who has "apparent" entitlement.  38 
C.F.R. § 3.150(b).  The Board acknowledges that there is no 
evidence in the claims folder showing that the RO sent the 
appellant a DIC application form on notification of the 
veteran's death.  However, given the facts in this case, 
there is no authority, based on either the law or the facts 
of this case, upon which to assign an earlier effective date 
in this case.

Recent legislation, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  In pertinent part, the new law provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence needed to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this 
case, the VA has fully met its statutory obligations to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA) regarding this issue.  The VCAA, which was not in 
effect at the time of veteran's death, can not be used to 
justify a determination that the RO, in March 1996 (years 
before the VCAA became law) should have informed the 
appellant to apply for DIC benefits.  Consequently, in light 
of the facts above, the Board finds that there is sufficient 
evidence to render an equitable decision on the claim.  
Moreover, given the facts of this case, the Board further 
finds that no reasonable possibility exists that any further 
assistance to the appellant would aid in substantiating her 
claim.

After having carefully reviewed the evidence in this case, 
including the procedural history, the Board has concluded 
that the RO assigned the earliest effective date possible.  
The Board finds no basis under the applicable law and 
regulations upon which to predicate a grant of the benefit 
sought on appeal.  38 C.F.R. § 3.400(c)(2) (2000).  
Accordingly, an effective date prior to December 19, 1997, 
for the grant of DIC benefits is denied.


ORDER

Entitlement to an effective date prior to December 19, 1997, 
for the grant of DIC benefits is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

